           Case 4:18-cv-00199-CDL Document 25 Filed 12/10/18 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF GEORGIA
                           COLUMBUS DIVISION

SHEREEN R. GREENE,

               Plaintiff,

      v.

QUICKEN LOANS INC.; ROCKET                 Civil Action No. 4:18-CV-00199-
MORTGAGE; AMROCK INC., f/k/a               CDL
“TITLE SOURCE, INC.”; MERS
(MORTGAGE ELECTRONIC
REGISTRATIONS SYSTEMS, INC.);
COOK & JAMES LLC; RUBIN
LUBLIN LLC; ALL JOHN OR JANE
DOES, UNKNOWN INVESTORS;
JOHN ROES, UNDISCLOSED
MORTGAGE AGGREGATORS,
WHOLESALERS, MORTGAGE
ORIGINATORS, LOAN SELLERS,
TRUSTEES OF POOLED ASSETS,
TRUSTEE FOR HOLDERS OF
CERTIFICATES OF
COLLATERALIZED MORTGAGE
OBLIGATIONS, INVESTMENT
BANKERS, FUTURE BUYERS AND
INVESTORS, INDIVIDUALLY,
JOINTLY AND SEVERALLY,

               Defendants.


                                     ORDER
      Defendant Quicken Loans Inc. filed a Notice of Postponement of Non-

Judicial Foreclosure Sale and Request to Postpone Hearing on Plaintiff’s Motion
        Case 4:18-cv-00199-CDL Document 25 Filed 12/10/18 Page 2 of 2




for Preliminary Injunction. Based upon Defendant’s representation to the Court

that it is postponing the foreclosure sale until April 1, 2019, the Court finds that the

expedited hearing scheduled for December 13, 2018 is no longer necessary.

Defendant’s motion to postpone the hearing is therefore granted.

    Accordingly, Defendants shall not proceed with a foreclosure sale of

Plaintiff’s home before April 1, 2019 or until further order of the Court. If the

Court denies any motion to dismiss or has not ruled upon any motion to dismiss

prior to April 1, 2019, Defendants shall not proceed with a foreclosure sale of

Plaintiff’s home without first obtaining the Court’s permission. The hearing on

Plaintiff’s Motion for Preliminary Injunction previously scheduled for December

13, 2018, (Doc. 16), is canceled.

                        This 10th day of December, 2018.

                                             S/Clay D. Land
                                        CLAY D. LAND
                                        Chief United States District Judge
